Title: To George Washington from Thomas Waters Griffith, 7 December 1799
From: Griffith, Thomas Waters
To: Washington, George



Sir,
Mount Vernon 7 Decem. 1799

Inclosed I take the Liberty to leave you a Letter of recommendation with which I was favord by Mr St John de Crœvecœur of Normandy, who I saw well in May last, and who desired to be respectfully rememberd to you, your Lady & Family.
I also beg leave to present to you a copy of a Work on the Commerce of the United States, which I wrote and published at

paris during the residence there of the last American Ministers—please accept this same as a testimony of my own unfeigned esteem and Respect for your person and Character, and indulge me with a recollection of the Time and place it was wrote & published whenever you shall think proper to look into it. I have the honour to be Sir, yr mo. Obedient & mo. Humble Servant

Thos Waters Griffith

